Citation Nr: 0948156	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  08-10 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1968 to May 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal a rating decision in April 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

In August 2009, the Veteran appeared at hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing has been associated with the claims file.  


REMAND

The Veteran seeks a higher rating for his service-connected 
PTSD.  

On VA examination in March 2007, the Veteran reported that he 
was working.  In August 2009, the Veteran testified that he 
suffers from disorientation and short term memory loss, which 
has affected him on his job.  He stated that he has not 
worked since July 2009, but it is not clear whether it is due 
to PTSD. 

In any event, the Veteran's testimony signals a material 
change in PTSD since the Veteran was last examined by VA in 
March 2007, an reexamination is warranted under 38 C.F.R. § 
3.327.  

Accordingly, the case is REMANDED the following action:

1.  Afford the Veteran a VA examination 
to determine the level of occupational 
and social impairment due to PTSD.  



The examiner is asked comment on whether 
the Veteran's cognitive impairment, 
disorientation and memory loss, are a 
manifestation of PTSD or due to some 
other condition. 

2.  After the development requested is 
completed, adjudicate the claim for 
increase.  If the decision remains 
adverse to the Veteran, then provide him 
and his representative a supplemental 
statement of the case and return the case 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


